DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murochi (U.S. Pub. 2015/0145927)
Regarding claim 1, a head chip configured to jet a liquid comprising an actuator plate (3) having a plurality of ejection grooves (24)
A nozzle plate (16) having a plurality of nozzle holes (2) individually communicated with the plurality of ejection grooves (Figures 2-4; Paragraphs 0016, 0022-0026)
The plurality of ejection grooves is arranged side by side so as to at least partially overlap each other along a predetermined direction (Figure 3)

Regarding claim 2, a whole of the plurality of ejection grooves (24) is arranged so as to overlap each other along the predetermined direction; and the whole of the plurality of ejection groves is arranged in a row along the predetermined direction (Figure 3)
Regarding claim 6, the plurality of ejection grooves is arranges so as to partially overlap each other along the predetermined direction, and the whole of the plurality of ejection grooves is arranged in a staggered manner along the predetermined direction (Figure 3)
Regarding claim 9, a liquid jet head comprising the head chip (Abstract; Paragraph 0002)
Regarding claim 10, a liquid jet recording device comprising the liquid jet head (Abstract; Paragraph 0002)


Claim(s) 1-2, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domae et al (U.S. Pub. 2015/0029271)
Regarding claim 1, a head chip configured to jet a liquid comprising an actuator plate (2) having a plurality of ejection grooves (3; Figure 3; Paragraphs 0050-0051)
A nozzle plate (13) having a plurality of nozzle holes (14) individually communicated with the plurality of ejection grooves (Figure 3; Paragraphs 0051-0052)
The plurality of ejection grooves (3) is arranged side by side so as to at least partially overlap each other along a predetermined direction (K) (Figure 3)
The nozzle holes adjacent to each other along the predetermined direction of the plurality of nozzles holes are arranged so as to be shifted from each other along an extending direction of the ejection grooves in the nozzle plate (Figure 3)
Regarding claim 2, a whole of the plurality of ejection grooves (3) is arranged so as to overlap each other along the predetermined direction; and the whole of the plurality of ejection groves is arranged in a row along the predetermined direction (Figure 3)
Regarding claim 6, the plurality of ejection grooves is arranges so as to partially overlap each other along the predetermined direction, and the whole of the plurality of ejection grooves is arranged in a staggered manner along the predetermined direction (Figure 3)
Regarding claim 7, a first through hole (10a) configured to make the liquid inflow into the ejection groove (3a) (Figure 4a)

A wall part (9) configured to cover the ejection groove, wherein a through hole pair (flow path 12x/10e communicates with 10a) constituted by the first through hole (10a) and the second through hole (10e) for each of the ejection grooves (3) is arranged along the extending direction of the ejection groove (Figure 4a; Paragraphs 0044-0049)
A length of the wall part (9) along the extending direction of the ejection groove corresponding to a distance between the first through hole and the second through hole in the through hole pair is made same in all of the through hole pairs (Figure 3)
A first opening length as a length of the first through hole along the extending direction of the ejection groove and a second opening length as a length of the second through hole along the extending direction of the ejection groove are made same as each other (Figures 3-4a)
The first through holes and the second through holes are each arranged in a staggered manner along the predetermined direction (The chambers 10 form openings/holes for the ejection grooves 3 and extend over the length of the actuator 2 and ejection grooves 3, which are staggered, therefore the openings over the ejection grooves will also be staggered; Figure 3)
Regarding claim 8, the actuator plate further has a plurality of non-ejection grooves (4) disposes side by side along the predetermined direction (Figure 3)
The ejection grooves (3) and the non-ejection grooves (4) are alternately arranged along the predetermined direction (Figure 3)
One side along an extending direction of the non-ejection groove (4) in the non-ejection groove is provided with a side surface shaped like a curved surface with which a cross-sectional area of the non-ejection groove gradually decreases in a direction toward the nozzle plate (Figures 3, 4a; Paragraph 0053)
The other side along the extending direction of the non-ejection groove in the non-ejection groove opens up to an end part along the extending direction of the non-ejection groove in the actuator plate (Figures 3; 4a; Paragraphs 0053-0054)
Regarding claim 9, a liquid jet head comprising the head chip (Abstract; Paragraphs 0002)
Regarding claim 10, a liquid jet recording device comprising the liquid jet head (Abstract; Paragraph 0002)

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 27, 2022